Civilian fay; administrative remedies, exhaustion of.— Plaintiff, a veteran preference eligible formerly employed *1307by the Veterans Administration Hospital in Long Beach, California, as a Nursing Assistant, and retired on disability at the request of his employing agency as of February 9, 1961, sues to recover back pay and other compensation, claiming that his disability retirement was improper, that the Government’s failure to reinstate his group life insurance policy was wrong, that his performance on his job was unfairly rated, that his employing agency refused to give him references and thus prevented him from securing gainful employment. Defendant has moved for summary judgment on a number of grounds including plaintiff’s failure to exhaust his administrative remedy of appeal from the disability retirement action, and also for failure to state claims on which this court may grant relief. Upon consideration of defendant’s motion and plaintiff’s opposition thereto and without oral argument, the court concluded that plaintiff has failed to exhaust his administrative remedies and has stated claims on which this court may not grant relief, and on July 3, 1967, the court ordered that the petition be dismissed.